t c memo united_states tax_court nathaniel h and carol a garfield petitioners v commissioner of internal revenue respondent docket no filed date ronald j cohen and david s schwan for petitioners frank j jackson and karen a rennie for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether income received by petitioners should be treated as ordinary_income or long-term_capital_gain and whether petitioners are liable for the section accuracy-related_penalty unless otherwise indicated all section references are to continued findings_of_fact on date nathaniel garfield and thomas mcsherry formed mcsherry associates lp the partnership a new york limited_partnership the purpose of the partnership was to finance research and develop a variety of mechanical patents mr mcsherry the general_partner had a 51-percent equity_interest and mr garfield after making an initial dollar_figure contribution was a limited_partner with the remaining 49-percent equity_interest on date thomas mcsherry filed an application with the u s patent office for his invention the expansible fastener at the time of his application mr mcsherry also recorded an assignment to the partnership of all patent rights relating to the expansible fastener on date mr mcsherry and mr garfield incorporated mechanical plastics corp mpc upon formation of the corporation the partnership owned shares of mpc stock and j wolfe golden another investor owned the remaining shares on date mr mcsherry signed an employment agreement with mpc providing him with an annual salary and royalties relating to his inventions also on that date mpc’s board_of directors held a special meeting at which they executed continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure a shareholders’ agreement the shareholders’ agreement delineated the shareholders’ rights and restricted the transfer of company stock on date the partnership and mpc executed an assignment agreement which assigned the rights to the expansible fastener ie for which a patent application was pending from the partnership to mpc in consideration of the transfer of patent rights mpc was obligated to make payments to the partnership of percent of the gross_proceeds from the sale of expansible fasteners on date the partnership dissolved thereafter mr mcsherry owned percent and mr garfield owned percent of mpc shares pursuant to the dissolution agreement all shares of mpc owned by the partnership were distributed to mr mcsherry and mr garfield the dissolution agreement further provided that mr mcsherry and mr garfield would each receive percent of mpc’s payments due to the partnership in addition the assignment agreement provided that upon dissolution of the partnership payments relating to the expansible fastener were to be made directly to mr mcsherry and mr garfield on date the u s patent office granted the patent for the expansible fastener and thereafter mr mcsherry and mr garfield began to collect royalty payments from the sales of the device from through petitioner and mr mcsherry made joint assignments to mpc of the rights relating to various inventions ie for which patent applications were pending petitioners timely filed their joint federal_income_tax returns relating to and on date respondent issued petitioners a notice_of_deficiency in which he determined that income reported by petitioners as long-term_capital_gain ie in the amounts of dollar_figure dollar_figure and dollar_figure relating to and respectively was ordinary_income respondent further determined that petitioners were liable for a sec_6662 penalty relating to and on date petitioners while residing in purchase new york filed their petition with the court opinion petitioners contend that pursuant to sec_1235 income reported by petitioners in the amounts of dollar_figure dollar_figure and dollar_figure relating to and respectively qualifies for long-term_capital_gain treatment sec_1235 provides that a transfer of property consisting of all_substantial_rights_to_a_patent is considered a sale_or_exchange of a capital_asset held for more than year ie a long-term capital_asset regardless of how long the transferor actually held the rights to the patent long-term_capital_gain treatment however is not available pursuant to sec_1235 if such a transfer is made to a related_person as defined in sec_267 see sec_1235 for purposes of sec_1235 a corporation and an individual owning more than percent of such corporation are related_persons sec_267 the patent rights to the expansible fastener were transferred to the partnership by mr mcsherry on date the same date that he filed an application with the u s patent office on that date mr garfield was an equity partner in the partnership but did not hold any patent rights associated with the expansible fastener mr garfield transferred all of his patent rights to mpc after date on that date and thereafter mr garfield had a 36-percent interest in mpc because mr garfield owned more than percent of the stock of mpc he and mpc were related_persons sec_267 sec_1235 thus pursuant to sec_1235 royalty payments from mpc to mr garfield do not qualify for long-term_capital_gain treatment petitioners contend that mr garfield and mr mcsherry signed a forbearance agreement in that transferred to the partnership all substantial rights to any patents that this transfer qualifies for long-term_capital_gain treatment pursuant to sec_1235 and that upon formation of mpc in the terms of the purported forbearance agreement carried over to the shareholders of mpc thereby qualifying the reported income for capital_gain treatment pursuant to sec_1235 we reject petitioners’ contentions because there is insufficient credible_evidence to establish the existence of a forbearance agreement petitioners further contend that if capital_gain treatment is not available pursuant to sec_1235 then the payments are entitled to such treatment pursuant to sec_1221 and sec_1222 sec_1_1221-1 income_tax regs provides that a patent may qualify as a capital_asset in order to qualify for long- term capital_gain treatment however a taxpayer must hold his capital_asset for the requisite period prior to a sale_or_exchange sec_1222 at no time during the existence of the partnership did mr garfield hold a capital_asset mr garfield and mr mcsherry did make joint transfers of patent rights to mpc between and but mr garfield did not hold the patent rights for the requisite period to qualify for long-term_capital_gain treatment accordingly we sustain respondent’s determination sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure understatement of income_tax sec_6662 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6662 the understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and ii petitioners erroneously reported income resulting in understatements of tax of dollar_figure dollar_figure and dollar_figure for and respectively an understatement is reduced by the portion of the understatement that is attributable to the tax treatment of an item for which there is substantial_authority or with respect to which there is adequate_disclosure and a reasonable basis see sec_6662 sec_1_6662-4 income_tax regs petitioners did not have substantial_authority for their position nor did they adequately disclose their position no reduction therefore is appropriate sec_6664 provides that no penalty shall be imposed if a taxpayer demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs petitioners do not contend that they followed or even sought the advice of a tax professional we conclude that petitioners did not act with reasonable_cause when they characterized the royalty payments as long-term_capital_gains as a result petitioners are liable for the sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
